Citation Nr: 0518489	
Decision Date: 07/07/05    Archive Date: 07/14/05	

DOCKET NO.  04-30 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for inpatient 
expenses at Regional Medical Center at Memphis from March 6, 
2004, to March 16, 2004.


REPRESENTATION

Appellant represented by:	Curt Huckaby, Attorney


WITNESSES AT HEARING ON APPEAL

H.S., M.R.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel
INTRODUCTION

The record does not contain a certification that the 
appellant's status as a veteran has been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the Department 
of Veterans Affairs (VA) Medical Center in Memphis, 
Tennessee, which approved the appellant's claim for payment 
for inpatient medical care at Regional Medical Center at 
Memphis for the period from February 25, 2004, to March 6, 
2004, but denied payment for the period from March 6, 2004, 
to March 16, 2004.


REMAND


The June 2004 letter to the appellant that provided 
notification regarding the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), appears 
to have made a misstatement in the last sentence of the 
second paragraph on page 1.  That sentence should be 
corrected to read that evidence needed to substantiate the 
appellant's claim would be evidence tending to show that the 
appellant was not stable for transfer and that a VA facility 
was not feasibly available on and after March 6, 2004.  

While the May 2004 decision indicates that the appellant's 
claim was adjudicated under the Veterans Millenium Health 
Care and Benefits Act, and the June 2004 statement of the 
case contained some of the language from the relevant 
regulation, the reference in the statement of the case is to 
38 C.F.R. § 17.60d.  This particular citation has not been in 
use for some time.  The correct citation is 38 C.F.R. 
§ 17.1000 through 17.1008, with the substantive conditions 
for payment or reimbursement found at 38 C.F.R. § 17.1002 
(2004).  

During a personal hearing held before the undersigned in 
October 2004 testimony was offered (see page 12) that there 
were no available beds at a VA medical center for the veteran 
to be transferred.  Testimony was also offered (see page at 
page 11) by a registered nurse, that the veteran was not 
stable to be transferred on March 6, 2004.  The record does 
not appear to contain an opinion from a VA physician with 
respect to whether the veteran was stabilized sufficiently to 
be transferred from the Regional Medical Center at Memphis to 
a VA facility that would have been available.

Finally, the record does not indicate that the appellant's 
status as a veteran has been verified.  

In light of the above, the appeal is REMANDED for the 
following:

1.  Please obtain certification or 
verification of the appellant's active 
service.

2.  Please provide additional VCAA 
notification to the appellant, informing 
him that evidence needed to substantiate 
his claim would be evidence tending to 
show that he was not stable for transfer 
and that VA facilities were not feasibly 
available on and after March 6, 2004.

3.  Please refer the complete record, 
including all of the medical records from 
the Regional Medical Center at Memphis, 
to a VA physician for the purpose of 
obtaining an opinion as to when the 
veteran was stabilized sufficiently to be 
transferred from the Regional Medical 
Center at Memphis to a VA facility.  The 
VA physician is requested to review the 
record relating to the veteran's 
inpatient care from February 25, 2004, to 
March 16, 2004, and offer an opinion as 
to when the veteran was sufficiently 
stabilized to be transferred from the 
Regional Medical Center to VA.  A 
complete rationale should be offered for 
any opinion provided.

4.  Please determine if a VA Medical 
Center that was feasibly available had a 
bed available on or after the date that 
the VA physician, referred to in the 
paragraph above, determines that the 
veteran was stable enough to be 
transferred to a VA facility.  

5.  Then, please readjudicate the issue 
on appeal.  If the determination is 
unfavorable, a supplemental statement of 
the case should be provided to the 
veteran and his representative and they 
should be afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

